ACCEPTED
                                                                                          03-15-00341-CV
                                                                                                  7301792
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     10/9/2015 7:05:53 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                           No. 03-15-00341-CV
           ____________________________________________________
                                                             FILED IN
                                                      3rd COURT OF APPEALS
                       In the Third Court of Appeals      AUSTIN, TEXAS
                               Austin, Texas          10/9/2015 7:05:53 AM
           ____________________________________________________
                                                        JEFFREY D. KYLE
                                                              Clerk

Antioch St. Johns Cemetery Company d/b/a American Memorial
 Park, Grand Prairie, Texas; Gerald Weatherall; and Beverly
                     Randall-Weatherall,
                         Appellants,

                                           v.

             Texas Department of Banking Commissioner,
                                Appellee.
           ___________________________________________________

On Appeal from the 261st Judicial District Court, Travis County Texas
              Trial Court Case No. D-1-GN-14-000367
      ____________________________________________________

            Appellee’s Notice of Substitution of Counsel and
                      Designation of Lead Counsel
           ____________________________________________________

      1.     COMES NOW, Appellee, Texas Department of Banking

Commissioner, pursuant to Texas Rule of Appellate Procedure 6.1(c),

and file this Notice of Substitution of Counsel and Designation of Lead

Counsel.

      2.     Assistant Attorney General, Ann Hartley, is replacing

Assistant Attorney General Adam N. Bitter as Lead Counsel for the

Appellee’s Notice of Substitution of Counsel and Designation of Lead Counsel   Page 1
Appellee     in   this   matter      and    is   the   attorney     to    receive   all

communications. Future oral and written communications should be

directed to:

             Ann Hartley
             Lead Counsel
             Financial Litigation and Charitable Trusts Division
             State Bar No. 09157700
             P.O. Box 12548, MC 017-6
             Austin, TX 78711-2548
             Telephone: (512) 936-1313
             Facsimile: (512) 477-2348
             Email: ann.hartley@texasattorneygeneral.gov

      3.     Notice of this designation has been provided to all parties of

record, as required by Texas Rules of Appellate Procedure 6.3.

                           Respectfully submitted,

                           KEN PAXTON
                           Attorney General of Texas

                           CHARLES E. ROY
                           First Assistant Attorney General

                           JAMES E. DAVIS
                           Deputy Attorney General for Civil Litigation

                           LESLI G. GINN
                           Division Chief, Financial Litigation and
                           Charitable Trusts Division




Appellee’s Notice of Substitution of Counsel and Designation of Lead Counsel    Page 2
                             /s/ Ann Hartley
                           ANN HARTLEY
                           State Bar No. 09157700
                           Financial Litigation and
                             Charitable Trusts Division
                           P.O. Box 12548, MC 017-6
                           Austin, TX 78711-2548
                           Telephone: (512) 936-1313
                           Facsímile: (512) 477-2348
                           ann.hartley@texasattorneygeneral.gov
                           Attorneys for Appellee



                        CERTIFICATE OF SERVICE
      I hereby certify that on this 7th day of October, 2015, a true and
correct copy of the foregoing Appellee’s Notice of Substitution of
Counsel and Designation of Lead Counsel was served on the
following attorney(s) of record, via File & Serve Express service and/or
as otherwise indicated below:

       Kevin S. Wiley, Jr.
       LAW OFFICES OF KEVIN S. WILEY, JR.
       325 N. St. Paul St., Ste. 4400
       Dallas, Texas 75201
       kevinwiley@lkswjr.com
       Counsel for Appellants


                                                /s/ Ann Hartley
                                               Ann Hartley




Appellee’s Notice of Substitution of Counsel and Designation of Lead Counsel   Page 3